Exhibit 10.10

EMPLOYEE RELOCATION REPAYMENT AGREEMENT

I Christopher Peterson, have read and agree to the terms outlined in Newell
Brands Inc.’s Relocation Program.

In consideration of any payment made to me, or on my behalf to a third-party, in
connection with my relocation(s) (hereinafter “relocation payments”) by Newell
Brands Inc. (or of its any subsidiaries, affiliates or divisions, hereinafter
collectively referred to as “the Company”), I agree that if I voluntarily
terminate my employment for any reason or if the Company terminates me for cause
(“a Separation”), I will be required to repay all payments, expenditures and
reimbursements made to me or others pursuant to the relocation program
(including tax gross-up payments) as set forth more fully below:

If a Separation occurs within twelve (12) months of my relocation date, which is
defined as the date my relocation is initiated with the relocation service
provider (“Relocation Date”), I agree to repay 100% of all relocation payments.

If a Separation occurs between thirteen (13) and twenty-four (24) months of my
Relocation Date, I agree to repay 50% of all relocation payments.

I agree to reimburse the Company as required by this Agreement no later than 30
days after a Separation occurs unless an alternate payment schedule is agreed to
in writing by me and the Company. To the extent allowed by law, this Agreement
serves as written authorization by me that the Company may deduct any sums due
under this Agreement from amounts payable to me from the Company, including
without limitation salary, commissions, bonus, vacation pay or other incentive
compensation. In the event this Agreement must be enforced by law or through an
attorney, I agree to bear all costs and expenses (including but not limited to
collection fees, court costs, and other expenses) of such collection that may be
incurred by the Company, including reasonable attorneys’ fees.

For purpose of this Agreement, the term “Cause” shall mean: (i) failure to
satisfactorily carry out your job duties, responsibilities and obligations as an
employee; (ii) violation of Company policy, including but not limited to the
Company’s Code of Conduct and Ethics; (iii) failure or refusal to follow a
lawful order of the Board of Directors, the Company’s management staff or your
direct supervisor; or (iv) misconduct.

Any changes to my relocation benefits must be made in writing and are subject to
all necessary approvals. If the benefits provided to me change or if the
relocation of my household goods is delayed more than six months beyond my
Relocation Date, I understand that I may be requested and required to execute a
new repayment agreement in order to be eligible for continued benefits.

I further understand and agree that nothing in this Relocation Repayment
Agreement is intended to create or imply an employment contract or guarantee of
employment or continued employment with the Company and that my employment with
the Company remains “at-will”, meaning that I am free to terminate my employment
at any time and for any reason and that the Company has this same right.

 

/s/ Christopher Peterson     11/26/18 Employee Signature     Date

Relocation benefits cannot be initiated without a signed Employee Repayment
Agreement